internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 1-plr-100051-99 date date acquiring target state x business a business b country y acquiring’s company official date date authorized representatives plr-100051-99 dear this responds to your letter dated date in which you requested an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file an election the election is requested for acquiring as the common parent of the consolidated_group to file an election under sec_338 and sec_1_338-1 with respect to acquiring’s purchase of all of target’s stock additional information was received in letters dated march and date the material information submitted for our review is summarized below acquiring is a state x multinational publicly-traded company acquiring files a consolidated_return with its subsidiaries and is engaged in business a target is a country y corporation and is engaged in business b on date acquiring acquired for cash all of the stock of target prior to the purchase under country y law target had been converted from an entity similar to a u s limited_liability_company to a u s joint_stock_company following the acquisition acquiring intended to convert target to an entity similar to a u s pass-thru_entity acquiring also intended to make a sec_338 election to treat the purchase of stock as a sale of assets by target to a newly-formed target prior to the sale of stock the election was due on date however acquiring failed to make a timely election because it was not clear to acquiring whether an election was appropriate acquiring was unclear on the impact of target’s status changes to its sec_338 election in addition acquiring was undergoing a rapid period of growth and its tax department was overwhelmed with work finally acquiring has submitted an affidavit from acquiring’s company official indicating that the official was responsible to make the election and for the above reasons failed to make the election it has been represented that the acquisition of target constituted a qualified_stock_purchase within the meaning of sec_338 and that acquiring was not related to target within the meaning of sec_338 the period of limitations on assessments under sec_6501 has not expired for acquiring’s or target’s taxable_year in which the acquisition occurred the taxable years in which the election should have been filed or any taxable years that would have been affected by the election had it been timely filed sec_338 permits certain stock purchases to be treated as asset purchases if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qualified_stock_purchase sec_338 defines a qualified_stock_purchase as any transaction or series of transactions in which stock meeting the requirements of sec_1504 of one corporation is acquired by another corporation by purchase during the 12-month_acquisition_period sec_338 provides that the term purchase means any acquisition of stock but only if the basis of the stock in the hands of the purchasing_corporation plr-100051-99 is not determined in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or under sec_1014 relating to property_acquired_from_a_decedent the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized in the transaction and the stock is not acquired from a person the ownership of whose stock would under sec_318 be attributed to the person acquiring such stock sec_1_338-1 provides that a purchasing_corporation makes a sec_338 election for a target_corporation by filing a statement of sec_338 election on form 8023-a or form_8023 as applicable in accordance with the instructions on the form the sec_338 election must be filed not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs a sec_338 election is irrevocable form 8023-a and form_8023 as applicable must be filed as described in the form and its instructions and also must be attached to form_5471 information_return with respect to foreign_corporations filed with respect to the purchasing_corporation by each united_states_shareholder for the purchasing_corporation sec_1_338-2 provides that if an election under sec_338 is made for target old target is deemed to sell target’s assets and new target is deemed to acquire those assets sec_1_338-2 provides that the purchasing_corporation may make an election under sec_338 for target even though target is liquidated on or after the acquisition_date sec_1_338-2 provides that an election may be made for target after the acquisition of assets of the purchasing_corporation by another corporation in a transaction described in sec_381 provided that the purchasing_corporation is considered for tax purposes as the purchasing_corporation of the target stock the acquiring_corporation in the sec_381 transaction may make an election under sec_338 for target sec_1_338-2 example illustrates how the purchase of a corporation holding target stock provided a sec_338 election is made therefor and the direct purchase of the remaining target stock can be combined to make a qualified_stock_purchase sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability of the consolidated_return_year see also form 8023-a form_8023 and the instructions thereto under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer demonstrates to the satisfaction of the commissioner that plr-100051-99 the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government in this case the time for making the election was fixed by the regulations ie sec_1_338-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for acquiring to file the election provided acquiring shows it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by acquiring’s company official and authorized representatives explain the circumstances that resulted in the failure to make a valid election the information established that acquiring’s company official was responsible for making the election that acquiring relied on the official to timely make the election and that the government will not be prejudiced if relief is granted based on the facts and information submitted including the representations that have been made we conclude that acquiring acted reasonably and in good_faith in failing to timely file the election the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly we grant an extension of time under sec_301_9100-1 until days from the date_of_issuance of this letter for acquiring to file the election with respect to the acquisition of the stock of target as described above the above extension of time is conditioned on the taxpayers’ acquiring’s and target’s tax_liability being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the district director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayer’s liability is lower plr-100051-99 acquiring should file the elections in accordance with sec_1_338-1 a copy of this letter should be attached to the election form acquiring must file or amend its return along with the target_corporation if and as applicable to report the acquisition as a sec_338 transaction and to attach a copy of this letter the election form and the information required therewith no opinion is expressed as to whether acquiring’s acquisition of target stock qualifies as a qualified_stock_purchase whether the acquisition of target stock qualifies for sec_338 treatment and if the acquisition of target stock qualifies for sec_338 treatment as to the amount of gain_or_loss if any recognized by target on target’s deemed assets sale in addition no opinion is expressed as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer its employees and representatives however the district_director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer s who requested it sec_6110 provides that it may not be used or cited as precedent plr-100051-99 pursuant to power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely yours assistant chief_counsel corporate by bernita l thigpen deputy assistant chief_counsel corporate
